ASSIGNMENT OF DEBT

This Assignment of Debt is dated as of December 4, 2009 between Newport Capital
Corp., as assignor ("Newport Capital") and Bonnington Limited (the "Assignee").

RECITAL:

WHEREAS Newport Capital has loaned certain sums of money to Geneva Resources
Inc., a Nevada corporation (the "Corporation"), during fiscal years ended May
31, 2008 and May 31, 2009 for funding and working capital purposes;

WHEREAS the Corporation has incurred an aggregate of $1,776,186 as of August 31,
2009 as evidenced by the financial statements of the Corporation for the
three-month quarterly period ended August 31, 2009 (the "Debt");

WHEREAS the Corporation was unable to pay the Debt and, therefore, the
Corporation issued to Newport Capital that certain convertible note dated
December 1, 2009 evidencing the Debt (the "Convertible Note"), which provides
that in the event the Corporation is unable to repay the Debt, the Debt would be
satisfied by conversion of the Debt into shares of common stock of the
Corporation at $0.03 per share; and

WHEREAS Newport Capital desires to assign a certain portion of its right, title
and interest in the Debt to the Assignee effective as of December 4, 2009, and
to memoralize such assignment in writing.

FOR VALUABLE CONSIDERATION the receipt of which is acknowledged hereby, the
parties covenant as follows:

1. Newport Capital hereby assigns and transfers to the Assignee all of his
right, title and interest in and to a portion of the Debt as evidenced by the
Convertible Note in the aggregate amount of $135,000.00;

2. The Assignee hereby accepts the proportionate right, title and interest in
and to the Debt in the amount of $135,000.00 as reflected above and acknowledges
that in accordance with the terms and provisions of the Convertible Note, it has
conversion rights representing $135,000.00 of the Debt at $0.03 per share
convertible into 4,500,000 shares of common stock of the Corporation to settle
the Debt.

3. The Assignee is aware that the shares of common stock have not been
registered under the Securities Act of 1933, as amended, nor the securities act
of any state and may not be sold, transferred for value, pledged, hypothecated,
or otherwise encumbered in the absence of an effective registration of them
under the Securities Act of 1933, as amended, and/or the securities laws of any
applicable state or in the absence of an opinion of counsel acceptable to the
Corporation and/or its stock transfer agent that such registration is not
required under such act or acts.

Date: December 4, 2009

ASSIGNOR:

NEWPORT CAPITAL CORP.

By:_/s/ signed____________________
President

Date: December 4, 2009

ASSIGNEE:

BONNINGTON LIMITED

By:_/s/ signed_______________________



--------------------------------------------------------------------------------



NOTICE OF CONVERSION

TO:    GENEVA RESOURCES INC.
            2533 N. Carson Street, Suite 125
            Carson City, Nevada 89706

The undersigned, Bonnington Limited ("Bonnington") hereby irrevocably elects to
convert $135,000.00 of that certain debt evidenced by that certain convertible
promissory note dated December 1, 2009 (the "Convertible Note") between Geneva
Resources Inc., a Nevada corporation (the "Corporation") and Newport Capital
Corp. ("Newport Capital"). This Notice of Conversion is provided pursuant to the
terms and provisions of the Convertible Note and subsequent assignment of the
Convertible Note between Newport Capital and Bonnington dated December 4, 2009
(the "Assignment"). This Notice of Conversion is provided to elect conversion of
$135,000.00 into 4,500,000 shares of common stock of the Corporation.

The shares are to be issued in the record name of the undersigned and the
undersigned agrees to pay all transfer and other taxes and charges applicable
thereto.

Date of Conversion: December 7, 2009

Applicable Conversion Price: $0.03

Shares are to be registered in the following name and delivered to the address
below:

Bonnington Limited
95 Mantilla Road
London, United Kingdom SW17 8DX

BONNINGTON LIMITED

By: __/s/ signed______________
